 

Exhibit 10-3 

 

AMENDMENT NO. 5

 

TO THE

 

CONTRACT FOR LAUNCH SERVICES

 

NO. IS-11-032

 

BETWEEN

 

IRIDIUM SATELLITE LLC

 

AND

 

INTERNATIONAL SPACE COMPANY KOSMOTRAS

 





Execution Copy Iridium & International Space Company Kosmotras Proprietary
Information



 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

PREAMBLE

 

This Amendment No. 5 (the “Amendment”) to the Contract for Launch Services No.
IS-11-032, signed on June 14, 2011 between Iridium Satellite LLC and
International Space Company Kosmotras, as amended (the “Contract”) is entered
into on this 20th day of June, 2014, by and between Iridium Satellite LLC, a
limited liability company organized and existing under the laws of Delaware,
having its office at 1750 Tysons Boulevard, Suite 1400, McLean, VA 22102
(“Customer”) and International Space Company Kosmotras, a Russian company,
having its office at 7, Sergey Makeev St., bld. 2, Moscow 123100, Russian
Federation (“Contractor”).

 

RECITALS

 

WHEREAS,  Customer made an initial down payment (“Down Payment #1”) for six (6)
projected Launches in the amount of [***] United States Dollars (US$[***]); and

 

WHEREAS,  Customer has elected not to exercise its option to convert two (2)
Optional Launches to Firm Launches; and

 

WHEREAS,  Customer and Contractor have agreed to apply the portion of Down
Payment #1 for the two (2) Optional Launches not exercised by Customer to offset
a future recurring Milestone Payment for the Firm Launch (“Offset”).

 

NOW, THEREFORE, in consideration of the foregoing, the agreements contained
herein, the payments to be made by Customer to Contractor under the Contract and
other good and valid consideration, the receipt and adequacy of which are hereby
expressly acknowledged, and intending to be legally bound, the Parties agree as
follows:

 

Article 1:     Capitalized terms used but not defined in this Amendment shall
have the meanings ascribed thereto in the Contract.

 





Execution Copy Iridium & International Space Company Kosmotras Proprietary
Information 2



 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Article 2:     The Milestone Payment amount applicable to Milestone Payment
[***] in the amount of [***] United States Dollars (US$[***]) set forth in Table
C.2 of Contract is hereby deleted in its entirety to reflect the Offset.
Notwithstanding the foregoing, Contractor remains obligated to meet the
Milestone success criteria applicable to Milestone [***]

 

Article 3:     This Amendment may be executed and delivered (including via
facsimile or other electronic means) in one or more counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

 

Article 4:     All other provisions of the Contract not expressly referred to in
this Amendment remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized officers as of the date set forth in the Preamble.

 



For Customer For Contractor     IRIDIUM SATELLITE LLC  
INTERNATIONAL SPACE COMPANY
KOSMOTRAS       Signature: /s/ S. Scott Smith   Signature: /s/ Oleg G. Moiseenko
          Name: S. Scott Smith   Name: Oleg G. Moiseenko           Title: Chief
Operating Officer   Title: Deputy Director General



 





Execution Copy Iridium & International Space Company Kosmotras Proprietary
Information 3



 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 